COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Annunziata and Senior Judge Coleman
Argued at Alexandria, Virginia


WALTER GEORGE
                                           MEMORANDUM OPINION * BY
v.   Record No. 2927-00-4                JUDGE JAMES W. BENTON, JR.
                                             NOVEMBER 13, 2001
BARBARA E. LOCKLIN-GEORGE


             FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                   Benjamin N.A. Kendrick, Judge

            Raymond B. Benzinger (Mary M. Benzinger;
            Benzinger & Benzinger, P.C., on briefs), for
            appellant.

            Paul R. Smollar (Kuder, Smollar & Friedman,
            P.C., on brief), for appellee.


     Walter George appeals from a domestic relations decree

awarding child support, denying his request for spousal support,

and distributing property between him and his wife, Barbara E.

Locklin-George.    He contends the trial judge erred by (1)

adopting verbatim the wife's findings of facts, (2) failing to

impute income to the wife, (3) imputing income to the husband,

(4) using the husband's gross income from self-employment to

determine child support, (5) refusing to grant the husband

spousal support or, in the alternative, a reservation of spousal

support, and (6) fashioning a property award contrary to the

evidence.    The wife contends the trial judge abused his

     *
       Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
discretion by denying her request for attorney's fees, and she

seeks attorney's fees relating to this appeal.    For the reasons

that follow, we affirm the decree, with the exception of the

denial of a reservation of right for spousal support.

                                I.

     The parties married in April of 1982.    On September 9, 1999,

the wife filed a bill of complaint for divorce.    The husband

filed an answer and cross bill also seeking a divorce.    Upon the

commissioner in chancery's recommendation, the trial judge

entered a final decree of divorce granting the wife a divorce

based on the parties' separation of more than one year.     The

decree reserved jurisdiction to award child support, spousal

support, and a property distribution.

     The husband, the wife, and one other witness testified at

the September 14, 2000 evidentiary hearing.   The wife presented

thirty-five exhibits; the husband presented two.   At the

conclusion of the hearing, the trial judge ordered the parties to

submit proposed findings of fact by September 25, 2000.     The wife

timely filed her proposed findings.    The husband, however,

submitted his findings two days late, on September 27, 2000.      The

trial judge adopted verbatim thirty-eight of the wife's forty-

four proposed findings of fact, rejecting six findings related to

attorney's fees.   Both parties appeal from the final order, which

incorporates those findings.




                               - 2 -
                                  II.

                         A.   Findings of Fact

        When the trial judge hears the testimony of witnesses ore

tenus, we review the judge's findings of fact in the light most

favorable to the party who prevailed below.      Romero v. Colbow, 27
Va. App. 88, 92, 497 S.E.2d 516, 518 (1998).     Furthermore, the

trial judge's findings "after an ore tenus hearing should not be

disturbed on appeal unless they are plainly wrong or without

evidence to support them."     Schweider v. Schweider, 243 Va. 245,

250, 415 S.E.2d 135, 138 (1992).     Upon our review of the record,

we conclude that the evidence supports the findings that the

husband challenges.
        The husband contends the trial judge impermissibly found

that he continued to work full-time on the residence the parties

owned.    The finding recites, however, that "beginning in August,

1998, . . . [the husband] began devoting some time to his

business and has continued to do so."     Moreover, the testimony

conflicts on whether the husband did substantial work on the

house after 1999.    The husband's own witness contradicted the

wife's testimony that the husband had finished renovations in

1999.    The witness testified that he would not agree that the

house was "essentially" finished in 1999 because husband

continued to work on the house in the year 2000.     Given the

conflicting testimony, the trial judge could conclude that




                                 - 3 -
husband was working extensively on finishing the renovations in

1999.

        The husband also challenges several of the trial judge's

findings that the husband was employed only part-time in 2000.

At the hearing, the husband failed to offer any evidence

regarding the number of days or hours per week he worked.

Moreover, the trial judge had credible evidence from which he

could infer that husband was not working full-time.    For example,

the husband's lack of sales supports the conclusion that he had

not been devoting his full energy into his work.    In 1998, the

husband had three or four sales for the year while he was working

almost exclusively on the house.    In 2000, he had made only three

to four sales for the first half of the year; he admitted that he

did not have a list of inventory for his equipment; and he did

not know what items he currently possessed.    In short, the

husband failed to present sufficient evidence to support his

claim of full-time employment.
        The husband contends the judge erred in finding that he has

not incurred separate debt since the separation.    He contends

that his testimony proves his separate debt.    The record contains

only generalized testimony that the husband "was taking loans"

and "borrow[ing]" money from his family to pay debts.    The record

contains no specific amounts of borrowing or debts.    According to

well established principles, the trial judge "ascertains a

witness' credibility, determines the weight to be given to [the

witness'] testimony, and has the discretion to accept or reject

any of the witness' testimony."     Street v. Street, 25 Va. App.
380, 388, 488 S.E.2d 665, 668 (1997) (en banc).    Thus, the trial


                                 - 4 -
judge was entitled to reject the husband's testimony about

general, unquantified borrowings and to conclude that the

evidence failed to prove the husband had separate debts.

        The husband contends the trial judge's finding concerning

his income and expense statement was erroneous.    The record

establishes that the husband failed to offer as evidence a

statement of his income and expenses.    The exhibit in the record

was provided by the wife as the statement the husband prepared in

2000.    The factual finding is supported by that exhibit.
        The husband contends the trial judge's finding that he had

not worked after returning to Detroit is in conflict with the

finding that the parties worked throughout the marriage.     These

statements do not contradict each other.    The husband did not

deny that within months of returning to Detroit, he quit his

employment at Ford.    The judge's finding does not suggest that

the husband never worked after returning to Detroit, but only

that he was unemployed for a period after his return.    Indeed,

the husband testified that he "was unemployed at the time [they]

married."

        The husband further contends the trial judge erroneously

found that he "continued to search for work" following the wife's

graduation from law school.    The husband argues that in the year

following the wife's graduation from law school, he was gainfully

employed as a wedding photographer and as an investigator for law

firms.    The husband testified, however, that the position as a

camera salesman was "at times[,] . . . full-time and there may

have been times when they just didn't schedule full-time."      Wife

also testified that husband's work as an investigator was

                                 - 5 -
"somewhat sporadic."

     In summary, the husband has not overcome his burden of

proving the trial judge's factual findings were not supported by

credible evidence.   Viewed in the light most favorable to the

wife, the prevailing party below, the evidence in the record is

sufficient to support the trial judge's findings of fact.

           B.   Imputation of Income for Child Support

     The husband contends the trial judge improperly ordered him

to pay child support.    He argues the trial judge erred by failing

to calculate wife's income at a full-time rate, imputing income

to him without finding he was voluntarily under-employed or

voluntarily unemployed, and using his gross income from

self-employment to determine child support.
                        1.   Income of the Wife

     "A parent may not 'purposefully choose to pursue a low

paying career which operates to the detriment of . . . [the

parent's] children.'"    Brooks v. Rogers, 18 Va. App. 585, 592,

445 S.E.2d 725, 792 (1994) (citation omitted).      In determining

child support, the trial judge is required to "consider all

evidence presented relevant" to that issue.       Code § 20-108.1(B).

Decisions concerning imputation of income are governed in part by

the following principles:

             A trial court may impute income to the
          spouse receiving child or spousal support
          under appropriate circumstances. See Code
          § 20-108.1(B)(3) (child support); Srinivasan
          v. Srinivasan, 10 Va. App. 728, 734, 396
S.E.2d 675, 679 (1990) (spousal support).
          In child support cases, Code § 20-108.1
          provides a rebuttable presumption that the
          amount of child support indicated by the
          guidelines contained in Code § 20-108.2 is

                                 - 6 -
          the correct support amount. See Barnhill v.
          Brooks, 15 Va. App. 696, 699, 427 S.E.2d
209, 212 (1993). A court must consider the
          factors in Code § 20-108.1(B) in deciding
          whether to deviate from the presumptive
          amount. These factors include "[i]mputed
          income to a party who is voluntarily
          unemployed or under employed." Code
          § 20-108.1(B)(3). Any child support award
          must be based on circumstances existing at
          the time the award is made. Payne v. Payne,
          5 Va. App. 359, 364, 363 S.E.2d 428, 431
          (1987).

Sargent v. Sargent, 20 Va. App. 694, 703, 460 S.E.2d 596, 600

(1995).
     "When asked to impute income to a parent, the trial court

must consider the parent's earning capacity, financial resources,

education and training, ability to secure such education and

training, and other factors relevant to the equities of the

parents and children."    Niemiec v. Commonwealth, Dep't of Soc.

Servs., 27 Va. App. 446, 451, 499 S.E.2d 576, 579 (1998).

Moreover, we have held that "[t]he burden is on the party seeking

the imputation to prove that the other parent was voluntarily

foregoing more gainful employment, either by producing evidence
of a higher-paying former job or by showing that more lucrative

work was currently available."     Id. at 451, 499 S.E.2d at 579.

     Deciding not to impute income to either party, the trial

judge found as follows:

             [The husband] has chosen to work
          part-time. [The husband] has demonstrated a
          greater earning ability based upon past
          efforts in his business. [The husband] has
          also demonstrated a past willingness to quit
          working when he no longer likes his job,
          regardless of whether he has another job at
          the time. In addition, [the husband] has


                                 - 7 -
             also demonstrated that he will work
             conscientiously and long hours when he wants
             to and chooses to do so, such as during 1995
             and 1996 on his business and from 1997 to
             the present on the house. When he so
             applies himself he produces either a
             substantial income, as in the case of the
             business, or competent workmanship, as in
             the case of the renovations. . . . [The
             wife] is working part-time in order to take
             care of their 2-year-old child, pursuant to
             the parties' understanding. Hence, since
             both parties have freely chosen to live at a
             certain lifestyle based on part-time work,
             both prior to and since the separation, and
             since the record establishes that the minor
             child's basic needs are being met, income
             need not be imputed to either or both
             parties for purposes of child support or
             alimony.

        The evidence proved that after their son was born in October

1997, the wife returned to work part-time.    She and the husband

agreed when she moved from Detroit to Washington that they wanted

children and that this job would afford her the opportunity to

work part-time.    She works twenty-four hours of the thirty-five

hours, which constitute a full-time schedule at her employment.

The parties agreed to share equal physical custody of their son,
who was two years old when the litigation began.    The evidence

also supports the judge's finding that the husband works part-

time.

        The evidence proved that each party earns in excess of

$60,000 annually.    The trial judge found and the evidence proves

that the child's financial needs are met.    "We recognize that

decisions concerning . . . child . . . 'support rest within the

sound discretion of the trial court and will not be reversed on

appeal unless plainly wrong or unsupported by the evidence.'"


                                 - 8 -
Sargent, 20 Va. App. at 703, 460 S.E.2d at 600 (citation

omitted).   Thus, we have held that in determining child support

"[i]mputation of income is within the trial judge's discretion."

Id. at 704, 460 S.E.2d at 601.    We cannot say that the trial

judge's decision in this case was an abuse of discretion.

                     2.   Income of the Husband

     The husband contends the trial judge improperly imputed

income to him without finding he was voluntarily unemployed or

voluntarily under-employed.   Upon review of the trial judge's

order, we find nothing that suggests the judge imputed income to

the husband.   Indeed, the trial judge specifically found that




                                 - 9 -
"income need not be imputed to either . . . party for purposes of

child support or alimony."

     Imputation of income occurs where the judge attributes

income to a person based upon a rate of income which is higher

than that which the person's current employment or weekly hours

would yield.   See Niemiec, 27 Va. App. at 451, 499 S.E.2d at 579.

The husband's gross business receipts from self-employment for

the first five months of the year were approximately $67,000, and

his business expenses were approximately $5,000.   Therefore, his

gross receipts for the first five months of 2000 exceeded $12,000

per month.   The trial judge merely inferred that husband would

earn at least $5,000 per month given his current income and his

earning potential for the remainder of the year.   That inference

was based, in part, on the husband's earnings for the first half

of the year and his gross income of $225,000 in 1995 and $166,987

in 1996.
     In addition, the trial judge did not err in finding that

husband's income would be at least $5,000 per month.   Any lack of

specificity in determining husband's exact amount of gross income

is due in large measure to the lack of evidence provided by the

husband.   Although the husband testified knowledgeably from bank

deposits about his business receipts, his testimony regarding his

business expenses was undocumented and partly speculative.

Because he failed to provide the necessary information on which

to determine precisely his gross income, he cannot now take

advantage of his failure by challenging the order.   It is

sufficient that the trial judge found that the husband's income

was essentially comparable to the wife's.   The record contains no

                              - 10 -
evidence that income was imputed to the husband.

                              3.   Gross Income

     The husband contends the trial judge failed to deduct

reasonable business expenses from his gross income.         The husband

presented no evidence, other than his own testimony, of his

income.   He had not even prepared or filed income tax returns for

1997, 1998, and 1999.       Although he testified about various

business expenses, he provided no documentation to support those

items.    When testifying about rents, for example, he said "up

until a couple of months ago, I was paying $2,030 a month in

rent."    He gave no more definite time frame and provided no

proof.
     Although reasonable business expenses must be deducted when

calculating gross income for self-employed persons, see Code

§ 20-108.2(C), nothing in the record suggests the judge failed to

consider evidence of such expenses.          Simply put, the husband

failed to prove his expenses.        The burden of proving the business

expenses, however, reasonably falls on the person involved in the

business.    See id.    Moreover, "[w]hen the [trial judge] applies

Code § 20-108.2 . . . it is assumed that the [judge] acted

reasonably and the burden rests upon the challenging party to

show to the contrary."        Conway v. Conway, 10 Va. App. 653, 658,

395 S.E.2d 464, 467 (1990).        The evidence supports the trial

judge's ruling.

                       C.   Denial of Spousal Support

     Husband contends the trial judge erred by failing to award

spousal support or a reservation for spousal support.         In

determining whether to award spousal support, the trial judge


                                    - 11 -
must consider the factors outlined in Code § 20-107.1(E).   "When

the [trial judge] has given due consideration to these factors,

his determination will not be disturbed on appeal except for a

clear abuse of discretion."   Collier v. Collier, 2 Va. App. 125,

129, 341 S.E.2d 827, 829 (1986).   "[I]n fixing spousal support, a

trial [judge] has broad discretion which should not be interfered

with by an appellate court unless it is clear that some injustice

has been done."   Papuchis v. Papuchis, 2 Va. App. 130, 133, 341
S.E.2d 829, 831 (1986).
     The trial judge considered and made findings on each of the

factors enumerated in Code § 20-107.1(E).   In particular, the

judge found that the parties had not maintained an extravagant

lifestyle during the marriage.   The judge also found that the

husband's income expense statement did not indicate the husband

had financial need and that the wife's income expense statement

indicated a negative monthly balance.   The trial judge's factual

determinations were supported by credible evidence.   Thus, the




                              - 12 -
trial judge did not abuse his discretion when relying on those

factors in denying spousal support to the husband.

     The husband argues that the trial judge erred by failing to

take into account the wife's earning capacity as increased by her

law degree.   This argument is without merit.   In determining

whether to award spousal support, the judge considered the wife's

monthly income expense statement.   The wife's income in the

statement is based on wife's current employment as an attorney.

We have already held that the trial judge did not err by not

imputing income to either party.    Moreover, in Srinivasan, we
held that "one who seeks spousal support is obligated to earn as

much as he or she reasonably can to reduce the amount of the

support need." 10 Va. App. at 734, 396 S.E.2d at 679.   Here, the

trial judge found that the husband was currently working part-

time and had earned considerably more when he dedicated his full

attention and energy to his business.   Because the judge

determined that the husband had not maximized his earnings, it

would be improper to impute income to the wife in order to award

the husband spousal support.

     The husband also asserts that the judge erred by failing to

grant a reservation of right to seek future spousal support.      We

agree.   "[I]t is consistent with the purpose of the law to

include [a reservation of spousal support.]"    Bacon v. Bacon, 3
Va. App. 484, 491, 351 S.E.2d 37, 41 (1986).    Thus, we have

consistently "held that where there is no bar to the right of

spousal support 'it is reversible error for the trial court, upon

request of either party, to fail to make a reservation in the

decree of the right to receive spousal support in the event of a


                               - 13 -
change of circumstances,' even though, at the time of the decree,

neither party needed support."   Blank v. Blank, 10 Va. App. 1, 4,

389 S.E.2d 723, 724 (1990) (citation omitted).

     The trial judge made no finding of fault in granting the

divorce and gives no justification for denying husband's request.

The husband's request in his findings of fact that the issue of

spousal support be reserved in the event of a change in

circumstances was adequate to raise the issue for consideration.

See Vissicchio v. Vissicchio, 27 Va. App. 240, 254, 498 S.E.2d
425, 432 (1998) (holding that an implicit request is sufficient).

Accordingly, we remand to the trial judge for reconsideration the

issue of reservation of right for future support.
                   D.   Property of the Parties

     In decreeing concerning property, the judge is required to

consider the factors in Code § 20-107.3(E).   On appeal, we are

guided by the following principles:

          The statute empowers the [trial judge] to
          determine what property is subject to
          distribution between the parties, authorizes
          him to determine the value of that property
          and the interests of each party, and directs
          him then to distribute the property
          equitably. The [judge] has the benefit of
          statutory guidelines, but because rights and
          interests in marital property are difficult
          to determine and evaluate and competing
          equities are difficult to reconcile, the
          [judge] is necessarily vested with broad
          discretion in the discharge of the duties
          the statute imposes upon him. Unless it
          appears from the record that the [judge] has
          abused his discretion, that he has not
          considered or has misapplied one of the
          statutory mandates, or that the evidence
          fails to support the findings of fact
          underlying his resolution of the conflict in
          the equities, the [judge's] equitable

                              - 14 -
          distribution award will not be reversed on
          appeal.

Smoot v. Smoot, 233 Va. 435, 443, 357 S.E.2d 728, 732 (1987).

     The husband contends the trial judge abused his discretion

when he awarded the wife her entire pension.    He argues that the

pension was earned during the marriage and that the trial judge

should have awarded him a share of the pension.    On review,

however, we must consider the overall fairness of the entire

equitable distribution award.    The trial judge's obligation under

the statute is to make an equitable distribution of "the value of

marital property between spouses based upon each spouse's

contribution to the acquisition, preservation, or improvement of

property obtained during the marriage."     Lightburn v. Lightburn,

22 Va. App. 612, 619, 472 S.E.2d 281, 284 (1996).    "While the

[judge] was required to consider the pension as marital property,

the judge was not required to award the [spouse] any part of it

so long as the overall distribution of the marital property was

equitable."     Srinivasan, 10 Va. App. at 733, 396 S.E.2d at 678.

     The trial judge specifically found that "[t]here was no
testimony that [the husband] made any effort throughout the

marriage to develop an IRA or other retirement fund."    The record

also established and the trial judge found that the husband quit

a job in Detroit "that paid well and had excellent benefits."

The husband also earned substantial sums in his employment during

the marriage.    Yet, he never established a retirement fund.   We

cannot say the trial judge abused his discretion in ruling that

among the marital assets to be retained by the wife as a part of

the equitable distribution of the marital property was the


                                - 15 -
pension.

     We disagree with the husband's contention that the evidence

did not value the pension.   The trial judge accepted the wife's

proof of value and valuation date of the pension.   Exhibit 16

presented by the wife valued the pension as of June 1, 1998, two

months prior to the parties' separation.   The husband failed to

offer any contrary evidence regarding the valuation of the

pension.    It is the responsibility of the parties to present the

trial judge with current evidence from which the judge can make a

valuation of the property.    See Stratton v. Stratton, 16 Va. App.
878, 883, 433 S.E.2d 920, 922 (1993).   Moreover, the trial judge

generally has discretion in determining the date on which to

value an asset.    See Rowe v. Rowe, 33 Va. App. 250, 264-65, 532
S.E.2d 908, 915 (2000).    We cannot say the trial judge abused his

discretion in accepting the June 1, 1998 valuation.

     The husband also contends the trial judge erred by awarding

the wife $24,000 from her 401(k) plan and then dividing equally

between the parties the balance of the money in the plan.    We

disagree.   Pursuant to Code § 20-107.3, the trial judge must

"divide fairly the value of the marital assets acquired by the

parties during marriage with due regard for both their monetary

and nonmonetary contributions to the acquisition and maintenance

of the property and to the marriage."    O'Loughlin v. O'Loughlin,

20 Va. App. 522, 524, 458 S.E.2d 323, 324 (1995).   Code

§ 20-107.3(E) specifically directs the judge to consider the

basis for marital debts.

     The wife testified that they incurred substantial credit

card debts after the birth of their son because the husband was


                               - 16 -
contributing minimal income.    Instead of working at his business,

husband opted to expend a substantial amount of his time

renovating a residence they owned.       To replace his income, they

had to "tak[e] cash advances out of the credit cards."      She

testified that the renovation "took . . . four and a half years"

and that they needed to sell the residence because they "had all

this credit debt that was killing [them]."

     When the parties separated they owed $50,922 in credit card

debts.   The evidence proved the wife paid portions of that debt

monthly with earnings she acquired after the parties had

separated.   When she had paid a total of $24,079, she reimbursed

herself for those payments by borrowing from her 401(k) plan in

May 1999.    The trial judge essentially found that the wife

transferred the credit card marital debt into 401(k) marital debt

and reimbursed herself for the $24,000 she had previously

expended from separate funds.    The trial judge found that "[t]he

loan from the 401(k) plan accordingly is marital debt."
     Although the husband's complaint focuses upon this $24,000

portion of the award, we note that the judge in considering the

basis for the marital debts had additional evidence.      The wife

testified that in January 2000 their finances made her take other

steps to reduce their debt payments.      The record reflects that on

February 25, 2000, the wife obtained "a refinance loan" to reduce

their mortgage payments and to pay the balance of the credit card

debt, which was still outstanding after the $24,079 payment.      The

loan document recites "[t]hat in light of Husband's poor credit

rating and parties' resultant inability to obtain credit jointly,

Wife shall be the sole borrower on the Note, but that liability

                                - 17 -
for payment shall be equal."   The loan document also required the

parties to pay the credit card balances, which were listed on the

document and then totaled $51,419.      The refinance loan was

secured by a deed of trust on the residence.

     The judge found that "as a direct result of husband

abandoning his business to work full time on the house, the

family . . . [accumulated] . . . marital credit card debt."      The

trial judge ordered that upon the sale of the residence, $24,000

of the net proceeds of the sale was to be used to pay the 401(k)

plan loan.   The balance of the net proceeds from the sale of the

residence was to be divided equally between the parties.     Upon

consideration of the circumstances concerning the debt, the trial

judge awarded the wife $24,000 from the 401(k) plan after payment

of the debt and then ordered that the remaining money in the

401(k) plan be divided equally between the parties.     We find no

abuse of discretion in the trial judge's decision to award the

wife a larger portion of the asset represented by the 401(k) plan

after payment of the debt.
     The husband contends the trial judge should have treated as

a marital debt $16,000 of his business debts.     The husband,

however, offered no evidence to identify the amount, purpose, or

date of the debts.   The trial judge awarded the husband the

business and all of its assets.   The record does not establish

that the judge erred in requiring the husband to pay the

unspecified $16,000 debt incurred by the business.

     The husband further contends that the trial judge's "biased

comments taint[ed] the . . . equitable distribution award" and

"cast doubt upon the trial [judge's] ability to fairly and

                               - 18 -
equitably resolve the issues."    We find no error.   As the fact

finder and decision maker, the trial judge is in the unique

position of evaluating the testimony of the witnesses and must

engage in weighing the credibility of the testimony.    The judge

is given broad discretion in determining factual issues and has

discretion to accept or reject the evidence offered by the

parties.     Street, 25 Va. App. at 388, 488 S.E.2d at 668.    We find

no indication that the judge's statements were random attacks on

the husband's character.    They were germane to the judge's

evaluation of the facts.    The equitable distribution award

contains no indication that the judge was biased against the

husband.
        In looking to the entire award, we cannot say the overall

distribution was not equitable.    Upon consideration of the

statutory factors, the judge noted that the wife had made

substantially more financial contributions than husband.      The

wife also made more nonmonetary contributions to the family.        The

judge specifically noted that the husband's contribution to the

marriage consisted of angry comments and emotional outbursts

directed at the wife.    The judge also found that the husband was

responsible for the creation and continuance of costly marital

debt.    He also found that the husband failed to make any effort

to establish a retirement fund during the marriage, even during

the years that he earned substantial income.

        The trial judge awarded the husband one-half the proceeds

from the sale of the family home and a significant portion of the

marital 401(k) plan which the wife earned through her employment.

The trial judge ultimately awarded the husband one-third of the

                                - 19 -
marital property even though he found that the husband

contributed very little financially or emotionally to the

stability of the family.       No statute or case decision requires

the judge to divide equally the marital property.        Kaufman v.

Kaufman, 7 Va. App. 488, 497, 375 S.E.2d 374, 379 (1988).        The

goal of equitable distribution is to allow the trial judge

flexibility in fashioning an award that is fair considering the

equities of the parties.       We cannot say the judge abused his

discretion in making the award.
                          E.    Attorney's Fees

        "It is well established that an award of attorney's fees

[which arises out of legal representation] in a divorce

proceeding is 'a matter submitted to the trial court's sound

discretion and is reviewable on appeal only for an abuse of

discretion.'"     Alphin v. Alphin, 15 Va. App. 395, 406, 424 S.E.2d
572, 578 (1992) (citation omitted).        We do not find the trial

judge abused his discretion by denying the wife her attorney's

fees.

        We also do not find that this appeal warrants the award of

attorney's fees.    "We have said that 'the key to a proper award

of counsel fees . . . [is] reasonableness under all the

circumstances revealed by the record.'"        Westbrook v. Westbrook,

5 Va. App. 446, 458, 364 S.E.2d 523, 530 (1988) (citation

omitted).    The award is only proper where the opposing party's

position finds no support in either law or fact.        Gottlieb v.

Gottlieb, 19 Va. App. 77, 95, 448 S.E.2d 666, 677 (1994).




                                  - 20 -
                               III.

     For the aforementioned reasons, we affirm the decree on the

issues of child support, spousal support, and equitable

distribution.   We remand the case to the circuit court for

reconsideration of the husband's request for a reservation of

right for future spousal support.

                                    Affirmed in part,
                                    reversed in part, and remanded




                              - 21 -